Title: From George Washington to Jonathan Trumbull, Sr., 8 December 1780
From: Washington, George
To: Trumbull, Jonathan, Sr.


                        
                            Dear Sir
                            Head Quarters New Windsor Decr 8th 1780
                        
                        On my arrival at this place, I met with your Excellency’s favor of the 27th November, and immediately gave
                            Orders for the Returns which you request therein. They shall be transmitted to you, as soon as they are brought in. I have
                            given directions to Colonel Sheldon to make the Return of his Regiment immediately to you—I very much regret that the
                            requistion of Congress, for your quota of men, had not reached you in time, to have determined your Legislature upon
                            fixing the period of service, for the War. We are deciving ourselves, and keeping alive the hopes of our Enemy while we
                            levy an Army for a day short of the period of the dispute. I did not expect that the Recruits would be got into service,
                            at least in any considerable numbers, by the 1st of January—And rather than enter again into the fatal error of short
                            inlistments, I would prefer putting matters to some hazard during the Winter, to calling upon the States for a body of men
                            to serve between the 1st of January & the probable time of bringing the Levies into the field; because I am
                            certain it would operate against more permanent engagements.
                        What your Excellency proposes respecting the French Troops cannot be accomplished, (In confidence I say it)
                            they are thought by the French General & Admiral necessary; circumstanced as Matters are, to the security of their
                            Navy.
                        As soon as the near Arrangement of the Army is compleated—Your Excellency shall be furnished with a list of
                            the Officers. I have the honor to be Your Excellency’s Most Obedient & Hble Servant
                        
                            Go: Washington
                        
                        
                            P.S. I recd Yours Pr Mr Buel and gave the necessary Orders upon the occasion.
                        

                    